DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
3.	The information disclosure statement filed November 4, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of the 5th foreign patent document listed on the IDS, KR 20170141585, was not provided with this IDS.  However, because this reference is used in one of the rejections provided below, a copy of this reference is included with this Office Action. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis, III et al., US 2006/0175368 in view of Hamilton, US 8,322,580, Henderson et al., US2004/0131456, and Garfield et al., US 2006/0045677.
a)	With regard to Claim 1, Fallis discloses a cargo carrier (10, Figs. 1-10, [0028]-[0043], comprising:
•	an enclosure (20, Figs. 1-8) and including front fittings (50, Figs. 1, 10) configured to tiltably couple the enclosure to a rear portion of a vehicle roof rack (16, Figs. 1-8); 
•	a pair of actuators (58, 60, Fig. 9) housed inside the enclosure (62, 64, each of the pair of actuators including a pair of extension arms (26) adapted to couple to a rear portion of the vehicle roof rack (Figs. 1-8); 
•	a motor (66); and 
•	a controller (56) in communication with the pair of actuators (26) and the motor (66), the controller configured to activate the pair of actuators to tilt the enclosure ([0039]).  

b)	Fallis fails to teach an enclosure having rear fittings configured to tiltably couple the enclosure to a rear portion of a vehicle roof rack and a deployable tray.  Hamilton discloses a cargo carrier (20, Figs. 1-8, C2, L46 – C4, L18) that includes an enclosure (22, 26) having rear fittings (44) configured to tiltably couple the enclosure to a rear portion of the vehicle roof rack (28, Fig. 3)  and a deployable tray (26b, 26c, Figs. 4-8), slidably housed within the enclosure (Fig. 7) and a motor (56) coupled to the deployable tray to slide the tray.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Fallis such that the enclosure fittings were reversed such that the enclosure tilted upward similarly to Hamilton and included a slidable tray because it would allow the enclosure 

c)	With regard to Claim 8, Fallis discloses that the enclosure is a single-piece molded enclosure ([0006]).

6.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis in view of Hamilton, and Garfield, as applied to Claim 1, and further in view of Heigl et al., US 2008/0044268.  Claims 11-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis in view of Hamilton, Garfield, and Heigl.  
While the combination of Fallis and Hamilton discloses a cargo carrier that includes a single piece molded enclosure having a front wall, side walls, a top surface, a bottom surface, and a rear access door, one or more actuators for tilting the enclosure, a deployable tray, and a controller (see the discussion above for Claims 1 and 8), the combination of Fallis and Hamilton fail to teach a controller that includes a receiver/transceiver associated with a remote control that is powered by a rechargeable .

7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis in view of Hamilton and Garfield, as applied to Claims 1/5, and further in view of Sautter et al., US 2011/0084102, and KR 10-2017-0141585 (“KR ‘585”).  Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis in view of Hamilton, Garfield, as applied to Claim 11, and further in view of Sautter, and KR ‘585.  While the combination of Fallis, Hamilton, and Garfield discloses a rechargeable battery to power the motor and/or actuators, this combination fails to teach photovoltaic cells that are coupled to the rechargeable battery.  Sautter discloses a roof-mounted cargo carrier (30, Figs. 1-5, [0011]-[0024]) that includes a photovoltaic cell (42, Figs. 1, 4) that is exposed on an exterior surface of the enclosure and is used to power a light (34).  KR ‘585 also discloses a roof mounted cargo carrier (Figs. 1-12) that includes multiple photovoltaic cells (121, 122, 123, 124) exposed on the surface of a . 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims  of U.S. Patent No. 10,286,853 (the “853 patent”).   Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a cargo carrier that includes an enclosure, actuators, a deployable tray, motors and a controller.  More specifically, Claims 1-20 of the present application correspond to Claims 1-20 of US 10,286,853 as follows:

17/053,017
US 10,286,853
Difference(s)
1
1
Claim 1 of the present application is missing a limitation directed to a first motor coupled to the tray and a second motor coupled to a conveyor on the tray. 
2
1
Claim 2 of the present application is found in Claim 1 of the ‘853 patent. 
3
2
None- These claims have the exact same scope.
4
3
None- These claims have the exact same scope.
5
4
None- These claims have the exact same scope.
6
5
None- These claims have the exact same scope.
7
6
None- These claims have the exact same scope.
8
7
None- These claims have the exact same scope.
9
8
None- These claims have the exact same scope.
10
9
None- These claims have the exact same scope.
11
11
Claim 11 of the present application is missing a limitation directed to the enclosure having an interior frame with one or more clamp devices for securing items to the side walls of the enclosure.
12
12
None- These claims have the exact same scope.
13
13
None- These claims have the exact same scope.
14
14
None- These claims have the exact same scope.
15
15
None- These claims have the exact same scope.
16
16
None- These claims have the exact same scope.
17
11
Claim 17 of the present application is found in Claim 11 of the ‘853 patent.
18
17
None- These claims have the exact same scope.
19
18
None- These claims have the exact same scope.
20
20
Claim 20 is directed to a cargo carrier coupled to a roof rack, while in Claim 20 of the ‘853 patent, the cargo carrier is coupled to a vehicle roof rack.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652